Mr. Justice Carter delivered the opinion of the court: The evidence in this case, when fully and fairly considered, shows that while appellant was acting as the agent of Johnson, the owner, charged with the duty which he had undertaken for Johnson of investigating the location, value and condition of the title of the lot in question,—matters concerning which Johnson, who lived in a distant State, knew but little,-—he, appellant, concealed from Johnson information in the premises which he had obtained in the course of his employment and which would have been of value to Johnson before he parted with his title, and instead of reporting to Johnson information which he had tending to show that Johnson’s interest was of greater value than $50, (the amount which Dupuy had offered,) and that Dupuy would increase the amount of his offer, took advantage of the knowledge he had so obtained and procured from Johnson a conveyance to himself for the same consideration. In other words, the agent took advantage of the fiduciary relation which he sustained to his principal to procure for himself the subject matter of the agency. This the law will not tolerate. This principle is too familiar to require elaboration or citation of authority in its support. After learning the facts, Johnson demanded of Prince a re-conveyance and offered to return the consideration received. • Prince refused. Johnson then conveyed the property to Dupuy, the appellee, who filed the bill. It is conceded that the law is that appellee has the same right to maintain suit to set aside the deed to Prince that Johnson had before he conveyed to Dupuy. We have no doubt that Johnson had such right, and that his conveyance of the property to Dupuy operated as a disaffirmance of the sale and conveyance to Prince, and that Dupuy’s bill was properly brought. (Norton v. Tuttle, 60 Ill. 130; 1 Perry on Trusts, sec. 169; Lantry v. Lantry, 51 Ill. 458 ; Weaver v. Fisher, 110 id. 146; Davis v. Hamlin, 108 id. 39; Whitney v. Roberts, 22 id. 381; Smith v. Wright, 49 id. 403; Chitty on Contracts, 527 ; Choteau v. Jones, 11 Ill. 300.) No other point of importance is made in the case. Counsel for appellant endeavor, in elaborate arguments, to make it appear that he violated no duty to his principal in obtaining the conveyance to himself at the same price Dupuy was to pay, after Johnson had concluded to sell to Dupuy and had executed and sent to him, Prince, the deed, with instructions to deliver to Dupuy and collect the consideration. In this we cannot agree with counsel. Johnson having received no information from Prince, his agent, and fearing that by delay he would lose the sale to Dupuy, made the deed and sent it to his agent with instructions to deliver, but did not notify Dupuy or otherwise accept his offer. Let it be conceded, as contended by counsel, that this was not a delivery of the deed to Dupuy or to a third person for his benefit,—that in the hands of Prince, Johnson’s agent, it was still in the hands of Johnson;,,still, if Prince withheld the deed from Dupuy because of information which he had of the lot and its value, and which he knew Johnson, his principal, did not have, his duty was to make use of it for Johnson’s, and not for his own, benefit,—■ to advise Johnson as fully as he knew, and in the light of such information enable Johnson to still deal with the property to his own best advantage. We have not thought it necessary to consider whether, from the evidence, Prince owed any duty to Dupuy iu respect to delivering him the deed, as instructed by Johnson. The bill is framed on the other theory,—the theory above mentioned, —and is, we think, fully sustained by the evidence. It is conceded that if the decree is proper on this branch of the case it is also proper so far as the tax titles are concerned. We are satisfied that the case was correctly decided by the learned chancellor of the circuit court, and the decree will be affirmed. 5ecree affirmed.